Case: 21-10070     Document: 00516015631         Page: 1     Date Filed: 09/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 15, 2021
                                  No. 21-10070                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carl Hamilton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:14-CR-244-3


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          In 2015, Carl Hamilton pleaded guilty to maintaining a drug premises,
   in violation of 21 U.S.C. § 856(a)(1), and he now appeals the imposition of a
   seven-month prison term following the revocation of his supervised release.
   He argues that the district court violated his Fifth and Sixth Amendment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10070      Document: 00516015631           Page: 2   Date Filed: 09/15/2021




                                     No. 21-10070


   rights by treating his revocation as mandatory and not requiring the
   Government to provide a jury with proof beyond a reasonable doubt. The
   Government moves for summary affirmance or, in the alternative, an
   extension of time to file a brief. Hamilton concedes that the issue is
   foreclosed by United States v. Garner, 969 F.3d 550 (5th Cir. 2020), cert.
   denied, 141 S. Ct. 1439 (2021).
          We must examine the basis of our jurisdiction sua sponte if necessary.
   Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III, § 2 of the
   Constitution limits federal court jurisdiction to actual cases and
   controversies. See Spencer v. Kemna, 523 U.S. 1, 7 (1998). If a case is moot,
   there is no case or controversy and thus, no jurisdiction. See United States v.
   Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en banc). Because
   Hamilton’s sentence has been discharged and he is not subject to an
   additional term of supervised release or any continuing collateral
   consequences of the revocation, this case is moot. See Spencer, 523 U.S. at 7-
   8; Heredia-Holguin, 823 F.3d at 340.             Accordingly, the appeal is
   DISMISSED AS MOOT, and the Government’s motion is DENIED.




                                          2